     Case 2:90-cv-00520-KJM-DB Document 6222 Filed 07/15/19 Page 1 of 22

 1   XAVIER BECERRA
     Attorney General of California
 2   MONICA N. ANDERSON
     Senior Assistant Attorney General
 3   ADRIANO HRVATIN
     Supervising Deputy Attorney General
 4   ELISE OWENS THORN, State Bar No. 145931
     TYLER V. HEATH, State Bar No. 271478
 5   Deputy Attorneys General
      1300 I Street, Suite 125
 6    P.O. Box 944255
      Sacramento, CA 94244-2550
 7    Telephone: (916) 324-4921
      Fax: (916) 324-5205
 8    E-mail: Elise.Thorn@doj.ca.gov
     Attorneys for Defendants
 9

10                              IN THE UNITED STATES DISTRICT COURT

11                           FOR THE EASTERN DISTRICT OF CALIFORNIA

12                                         SACRAMENTO DIVISION

13

14
     RALPH COLEMAN, et al.,                                    2:90-cv-00520 KJM-DB (PC)
15
                                               Plaintiffs, DEFENDANTS’ CENSUS, WAITLISTS,
16                                                         AND TRANSFER TIMELINES
                     v.                                    COMPLIANCE REPORTS FOR
17                                                         INPATIENT MENTAL HEALTH CARE

18   GAVIN NEWSOM, et al.,

19                                          Defendants.

20

21         Defendants California Department of Corrections and Rehabilitation (CDCR) and

22   Department of State Hospitals (DSH) file the attached reports capturing data concerning patient

23   census, waitlists, and compliance with transfer timelines for inpatient mental health care in

24   compliance with the Court’s October 13, 2015 order. (ECF No. 5367.) Attached is a letter from

25   CDCR and DSH enclosing the following census and inpatient reports, as modified by the Court’s

26   April 19, 2017 order (ECF No. 5610): (1) DSH CDCR Patient Census and Waitlist Report

27   (Exhibit A); (2) CDCR Psychiatric Inpatient Programs (PIP) Coleman Patient Census and

28   Waitlist Report as of June 24, 2019; (3) CDCR Mental Health Crisis Bed Coleman Patient Census
                                                           1
       Defs.’ Census, Waitlists and Compliance Reports for Inpatient Mental Health Care (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6222 Filed 07/15/19 Page 2 of 22

 1   and Waitlist Report as of June 24, 2019 (Exhibit C); (4) Psychiatric Inpatient Programs Census

 2   Report as of 06/24/2019 (Exhibit D); (5) CDCR Inpatient Program Referrals: Compliance with

 3   Program Guide Timeframes for Acute and Intermediate Referrals Admitted or Closed in

 4   June 2019 (Exhibit E); and (6) DSH Psychiatric Inpatient Timelines Compliance Report, Patients

 5   Admitted June 1 through June 30, 2019 Who Waited Beyond Program Guide Timelines

 6   (Exhibit F).

 7         The current compliance reports at Exhibits E and F show that no patients admitted to

 8   inpatient programs in June 2019 transferred to inpatient care beyond Program Guide timelines

 9   without an exception.

10   Dated: July 15, 2019                                      Respectfully submitted,
11                                                             XAVIER BECERRA
                                                               Attorney General of California
12                                                             ADRIANO HRVATIN
                                                               Supervising Deputy Attorney General
13
                                                               /s/ Elise Owens Thorn
14                                                             ELISE OWENS THORN
                                                               Deputy Attorney General
15                                                             Attorneys for Defendants
16

17   CF1997CS0003

18

19

20

21

22

23

24

25

26

27

28
                                                           2
       Defs.’ Census, Waitlists and Compliance Reports for Inpatient Mental Health Care (2:90-cv-00520 KJM-DB (PC))
              Case 2:90-cv-00520-KJM-DB Document 6222 Filed 07/15/19
                                                                EDMUND Page
STATE OF CALIFORNIA — DEPARTMENT OF CORRECTIONS AND REHABILITATION            3 JR.,
                                                                       G. BROWN  of GOVERNOR
                                                                                     22
DIVISION OF HEALTH CARE SERVICES
STATEWIDE MENTAL HEALTH PROGRAM
P.O. Box 588500
Elk Grove, CA 95758




        July 12, 2019

        Adriano Hrvatin, Esq.
        Elise Owens Thorn, Esq.
        California Department of Justice
        455 Golden Gate Avenue, Suite 11000
        San Francisco, CA 94102-5500

        RE:      DEFENDANTS’ CENSUS, WAITLISTS AND TRANSFER TIMELINES
                 COMPLIANCE REPORTS FOR INPATIENT MENTAL HEALTH CARE

        Dear Mr. Hrvatin and Ms. Thorn:

                The California Department of Corrections and Rehabilitation (CDCR) and the California
        Department of State Hospitals (DSH) submit their monthly information on patient census,
        referrals, waitlists, and transfer timeline compliance for inpatient mental health care.

               The DSH CDCR Patient Census and Waitlist Report, attached as Exhibit A, and the DSH
        Psychiatric Inpatient Timelines Compliance Report, Patients Admitted June 1 through June 30,
        2019 Who Waited Beyond Program Guide Timelines, attached as Exhibit F, are based on data
        from the DSH Bed Utilization Management Report.

               The CDCR Psychiatric Inpatient Programs (PIP) Coleman Patient Census and Waitlist
        Report as of June 24, 2019 (Exhibit B), the CDCR Mental Health Crisis Bed Coleman Patient
        Census and Waitlist Report as of June 24, 2019 (Exhibit C), the Psychiatric Inpatient Programs
        Census Report as of 06/24/2019 (Exhibit D), and the CDCR Inpatient Program Referrals:
        Compliance with Program Guide Timeframes for Acute and Intermediate Referrals Admitted or
        Closed in June 2019 (Exhibit E), are generated using data from CDCR’s tracking software, the
        Referrals to Inpatient Programs Application.

               The reports attached as Exhibits A through D reflect data collected at a single point in
        time and, as a result, should not be used for purposes outside of those reports. The reports
        attached as Exhibits E and F are compliance reports from CDCR and DSH, both of which
        include requested compliance data for all referrals admitted to inpatient care in June 2019, for
        any inmate-patient who waited beyond the timelines specified in the Mental Health Services
        Delivery System Program Guide (2009 Revision) at 12-1-16. No patient admitted to an inpatient
        program in June 2019 transferred beyond Program Guide timelines without an exception.

        Sincerely,

        /s/ Katherine Tebrock                                        /s/ Stephanie Clendenin
        KATHERINE TEBROCK                                            STEPHANIE CLENDENIN
        Deputy Director                                              Acting Director
        Statewide Mental Health Program                              Department of State Hospitals
Case 2:90-cv-00520-KJM-DB Document 6222 Filed 07/15/19 Page 4 of 22




                     Exhibit A
 State of Ca ifornia                                                                                                                                                                                                                              GAVIN NEWSOM, Governor

 DIVISION OF HOSPITAL STRATEGIC PLANNING AND IMPLEMENTATION
 Patient Management Unit
 1600 Ninth Street, Room 420
 Sacramento, CA 95814



                                                                                                           DSH CDCR Patient Census and Waitlist Report
                                                                                                                            Data as of: 6/24/19
 Acute Care Patients
                                                                                                               Beds         Medical Isolation
      DSH Facility - Acute - Female       Bed Capacity             Census             Beds on Hold1                                                  Available Beds                                  Waitlist                               Total Patients
                                                                                                             Redlined2          Rooms3
                                                                                                                                                                                                                                          Awaiting Admission
                                                                                                                                                                        Referrals Pending               Accepted Referrals
                       Patton6                  -                      0                     0                   0                  0                      0
                                                                                                                                                                             Review              CDCR Prison4          CDCR PIP5                    0
                        Total                   -                      0                     0                   0                  0                      0                     0                      0                        0     (Includes 0 Waiting >10 Days)


 Intermediate Care Low Custody - Unlocked Dorms
                                                                                                               Beds         Medical Isolation
     DSH Facility - Unlocked Dorms        Bed Capacity             Census             Beds on Hold1                                                  Available Beds                                  Waitlist                               Total Patients
                                                                                                             Redlined2          Rooms3
                                                                                                                                                                                                                                          Awaiting Admission
                   Atascadero                  256                   137                     6                   0                  0                     113           Referrals Pending                   Accepted Referrals
                       Coalinga                50                     37                     1                   0                  0                      12                Review              CDCR Prison4              CDCR PIP5                23

                        Total                  306                   174                     7                   0                  0                     125                    5                      7                        11    (Includes 0 Waiting >30 Days)



 Intermediate Care Low Custody - Unlocked Dorms - Female

  DSH Facility - Unlocked Dorms -                                                                              Beds         Medical Isolation
                                          Bed Capacity             Census             Beds on Hold1                                                  Available Beds                                  Waitlist                               Total Patients
              Female                                                                                         Redlined2          Rooms3
                                                                                                                                                                                                                                          Awaiting Admission
                                                                                                                                                                        Referrals Pending               Accepted Referrals
                       Patton6                 30                      8                     0                   0                  0                      22
                                                                                                                                                                             Review              CDCR Prison4          CDCR PIP5                    1
                        Total                  30                      8                     0                   0                  0                      22                    1                      0                        0     (Includes 0 Waiting >30 Days)

 1
   Beds on hold are assigned for internal patient movement and patients waiting to transfer to DSH.
 2
   Redlined beds are temporarily unavailable due to repairs.
 3
   Medical isolation rooms are required for licensing and physically differ from the other housing in the program, i.e., have showers or restricted sightlines into the cell, and are deemed inappropriate for everyday use.
 4
   Direct referrals from a CDCR prison for patients awaiting transfer to DSH for inpatient treatment.
 5
     Referrals for patients currently receiving inpatient treatment within a CDCR PIP referred to DSH for stepdown of LRH or Level of Care change.
 6
     Beds at DSH-P are for female patients only.
                                                                                                                                                                                                                                                              Case 2:90-cv-00520-KJM-DB Document 6222 Filed 07/15/19 Page 5 of 22




Source: BUMMs                                                                                                                       1 of 1
Case 2:90-cv-00520-KJM-DB Document 6222 Filed 07/15/19 Page 6 of 22




                     Exhibit B
                                                                                                           CDCR Psychiatric Inpatient Programs (PIP)
                                                                                                       Coleman Patient Census and Waitlist Report as of
                                                                                                                        June 24, 2019

                                                                                                                     Medical
                                                                                    Beds            Beds                            Available
MALE ACUTE PIPs                                  Bed Capacity        Census                                         Isolation
                                                                                  Reserved1       Redlined2                           Beds             Pending             Accepted                              Total Acute Referrals
                                                                                                                     Rooms3                                                          5        Total Waitlist
                                                                                                                                                      Referrals4           Referrals                              Waiting > 10 Days
California Health Care Facility (CHCF)                214             200             7               1                 8               ‐2
California Medical Facility (CMF)                     182             145             10              29                0               ‐2
Total                                                 396             345             17              30                8               ‐4                 34                   4                   38                      2

                                                                                                                     Medical
                                                                                     Beds                                           Available                                                                                               Total Intermediate
MALE INTERMEDIATE LOCKED DORM PIP                Bed Capacity        Census                 Beds Redlined           Isolation                                              Accepted
                                                                                   Reserved                                           Beds        Pending Referrals                           Total Waitlist                                 Referrals Waiting
                                                                                                                     Rooms                                                 Referrals
                                                                                                                                                                                                                                                 > 30 Days
CMF                                                    84              74              7               0                0                3
Total                                                  84              74              7               0                0                3                 4                    3                    7                                                1

                                                                                                                     Medical
                                                                                     Beds                                           Available
MALE INTERMEDIATE HIGH CUSTODY PIPs Bed Capacity                     Census                 Beds Redlined           Isolation
                                                                                   Reserved                                           Beds
                                                                                                                     Rooms
                                                                                                                                                                                                                                            Total Intermediate
CHCF Single Cell                                      300             269             1               2                10               18                                 Accepted
                                                                                                                                                  Pending Referrals                           Total Waitlist                                 Referrals Waiting
CMF Multi Cell                                        70              54              9               0                 0                7                                 Referrals
                                                                                                                                                                                                                                                 > 30 Days
CMF Single Cell                                       130             116             3               1                 0               10
Salinas Valley State Prison (SVSP) Multi Cell         44              37              8               2                 0               ‐3
SVSP Single Cell                                      202             138             38              32                0               ‐6
Total                                                 746             614             59              37               10               26                 46                  16                   62                                                0

                                                                                                                     Medical
                                                                                     Beds                                           Available                                                                                               Total Intermediate
MALE CONDEMNED PIP                               Bed Capacity        Census                 Beds Redlined           Isolation                                              Accepted                              Total Acute Referrals
                                                                                   Reserved                                           Beds        Pending Referrals                           Total Waitlist                                 Referrals Waiting
                                                                                                                     Rooms                                                 Referrals                              Waiting > 10 Days
                                                                                                                                                                                                                                                 > 30 Days
California State Prison, San Quentin                   33              26              0               0                0                7
Total                                                  33              26              0               0                0                7                 0                    0                    0                      0                         0

                                                                                                                     Medical
                                                                                     Beds                                           Available                                                                                               Total Intermediate
FEMALE HIGH CUSTODY PIP                          Bed Capacity        Census                 Beds Redlined           Isolation                                              Accepted                              Total Acute Referrals
                                                                                   Reserved                                           Beds        Pending Referrals                           Total Waitlist                                 Referrals Waiting
                                                                                                                     Rooms                                                 Referrals                              Waiting > 10 Days
                                                                                                                                                                                                                                                 > 30 Days
California Institution for Women                       45              37              3               0                0                5
Total                                                  45              37              3               0                0                5                 1                    1                    2                      0                         0

                                                                                                                     Medical                                                                                                                Total Intermediate
                                                                                     Beds                                           Available                              Accepted                              Total Acute Referrals
                                                 Bed Capacity        Census                 Beds Redlined           Isolation                     Pending Referrals                           Total Waitlist                                 Referrals Waiting
                                                                                   Reserved                                           Beds                                 Referrals                              Waiting > 10 Days*
                                                                                                                     Rooms                                                                                                                     > 30 Days**
GRAND TOTALS ‐ ALL PIPs                               1304            1096            86              67               18               37                85                   24                  109                      2                        1
1
  Beds Reserved ‐ Beds held or endorsed to by the Health Care Placement Oversight Program (HCPOP) for a specific patient. The referral is either pending clinical acceptance by the PIP or the patient is pending transfer to the PIP.
2
  Beds Redlined ‐ Beds are temporarily unavailable fpr patient placement due to repairs or single cell status (if a two‐man cell).
3
  Medical Isolation Rooms ‐ Rooms are required for licensing and physically differ from the other housing cells in the program, i.e., have showers or restricted sightlines into the cell, and are deemed inappropriate for everyday use.
4
  Pending Referrals ‐ Includes all referrals received by the Mental Health Inpatient Referrals Unit (new inpatient referral, level of care transfers, least restrictive housing transfers) that are pending a clinical referral review, least restrictive housing
determination, HCPOP endorsement/bed vacancy, or inpatient program acceptance.
5
  Accepted Referrals ‐ Includes all referrals that have been endorsed to a bed, have been accepted by the inpatient program, and are awaiting transfer.
                                                                                                                                                                                                                                                                    Case 2:90-cv-00520-KJM-DB Document 6222 Filed 07/15/19 Page 7 of 22




*SVPP redline beds are due to plumbing/repair.
**VPP Acute redline beds are due to maintenance and staffing issues.
***The two Acute referral, waiting greater than 10 days, are pending a medical hold exception and a referral rescission.
****The one ICF referral, waiting greater than 30 days, is pending a medical hold exception.




Data Source: RIPA                                                                                                                                                                                                     CCHCS, Health Care Placement Oversight Program
Case 2:90-cv-00520-KJM-DB Document 6222 Filed 07/15/19 Page 8 of 22




                     Exhibit C
                                            CDCR Mental Health Crisis Bed
                                    Coleman Patient Census and Waitlist Report as of
                                                    June 24, 2019


                                                                                                               Total Pending
CDCR MHCB                                             Beds     Available   Total Pending
                     Bed Capacity     Census                                               Beds Assigned         Referrals
Programs                                            Redlined     Beds        Referrals
                                                                                                                > 24 hours
Male Programs            433            296            22        115            7                 7                  0
Female Programs          41              32             0         9             1                 1                  0
            Totals       474            328            22        124            8                 8                  0
                                                                                                                                  Case 2:90-cv-00520-KJM-DB Document 6222 Filed 07/15/19 Page 9 of 22




Data Source: HEART                                                                    CCHCS, Health Care Placement Oversight Program
Case 2:90-cv-00520-KJM-DB Document 6222 Filed 07/15/19 Page 10 of 22




                     Exhibit D
              Case 2:90-cv-00520-KJM-DB Document 6222 Filed 07/15/19 Page 11 of 22

                                                                                                                         Monday, 6/24/2019

                                                                                                                             Time: 04:30 PM



                       PSYCHIATRIC INPATIENT PROGRAMS CENSUS REPORT AS OF 06/24/2019
                Facility                           Bed Capacity                                Beds Occupied
                                                  Male Acute Care Programs
                                 PIP‐Vacaville          182            No Score:                                              9
                                                                       Level I:                                               8
                                                                       Level II:                                             26
                                                                       Level III:                                            26
                                                                       Level IV                                              76
                                                                       Total Census:                                         145
                                 PIP‐Stockton           214            No Score:                                             11
                                                                       Level I:                                              11
                                                                       Level II:                                             45
                                                                       Level III:                                            34
                                                                       Level IV                                              99
                                                                       Total Census:                                         200
                              DSH‐Atascadero             0             No Score:                                              0
                                                                       Level I:                                               0
                                                                       Level II:                                              0
                                                                       Level III:                                             0
                                                                       Level IV                                               0
                                                                       Total Census:                                          0
       Totals for Male Acute                           396                                                                   345
                                   Male Intermediate Care Facility (High Custody) Programs
                                 PIP‐Stockton           300            No Score:                                              8
                                                                       Level I:                                              13
                                                                       Level II:                                             42
                                                                       Level III:                                            39
                                                                       Level IV                                             166
                                                                       Total Census:                                        269
                                                                       Total out of LRH:                                    176
                                 PIP‐Vacaville          130            No Score:                                              6
                                                                       Level I:                                               6
                                                                       Level II:                                             29
                                                                       Level III:                                            17
                                                                       Level IV                                              58
                                                                       Total Census:                                        116
                                                                       Total out of LRH:                                    79
                           PIP‐Vacaville Multi‐          70            No Score:                                              1
                                  person Cells
                                                                       Level I:                                               1
                                                                       Level II:                                             14
                                                                       Level III:                                            12
                                                                       Level IV                                              26
                                                                       Total Census:                                         54
                                                                       Total out of LRH:                                     20



                                                                                  CCHCS, Health Care Placement Oversight Program
Page 1 of 3                                                                       Referrals to Inpatient Programs Application (RIPA)
              Case 2:90-cv-00520-KJM-DB Document 6222 Filed 07/15/19 Page 12 of 22

                                                                                                                     Monday, 6/24/2019

                                                                                                                         Time: 04:30 PM



                       PSYCHIATRIC INPATIENT PROGRAMS CENSUS REPORT AS OF 06/24/2019
                Facility                          Bed Capacity                             Beds Occupied
                             PIP‐Salinas Valley       202          No Score:                                              0
                                                                   Level I:                                               4
                                                                   Level II:                                             18
                                                                   Level III:                                            18
                                                                   Level IV                                              58
                                                                   PC 1370:                                              37
                                                                   WIC 7301:                                              3
                                                                   Total Census:                                         138
                                                                   Total out of LRH:                                     73
        PIP‐Salinas Valley Multi‐person Cells         44           No Score:                                              0

                                                                   Level I:                                               0
                                                                   Level II:                                              8
                                                                   Level III:                                             7
                                                                   Level IV                                              22
                                                                   PC 1370:                                               0
                                                                   WIC 7301:                                              0
                                                                   Total Census:                                         37
                                                                   Total out of LRH:                                     16
 Totals for Male ICF High Custody                   746                                                                  614
                                Male Intermediate Care Facility (Low Custody) Programs
                           PIP‐Vacaville Dorms        84           No Score:                                              0
                                                                   Level I:                                               3
                                                                   Level II:                                             27
                                                                   Level III:                                            21
                                                                   Level IV                                              23
                                                                   Total Census:                                         74
                                                                   Total out of LRH:                                     19
                              DSH‐Atascadero          256          No Score:                                              1
                                                                   Level I:                                              17
                                                                   Level II:                                             76
                                                                   Level III:                                            20
                                                                   Level IV                                              23
                                                                   Total Census:                                         137
                                 DSH‐Coalinga         50           No Score:                                              0
                                                                   Level I:                                               7
                                                                   Level II:                                             20
                                                                   Level III:                                             6
                                                                   Level IV                                               4
                                                                   Total Census:                                         37
 Totals for Male ICF Low Custody                      390                                                                248




                                                                              CCHCS, Health Care Placement Oversight Program
Page 2 of 3                                                                   Referrals to Inpatient Programs Application (RIPA)
              Case 2:90-cv-00520-KJM-DB Document 6222 Filed 07/15/19 Page 13 of 22

                                                                                                                      Monday, 6/24/2019

                                                                                                                          Time: 04:30 PM



                        PSYCHIATRIC INPATIENT PROGRAMS CENSUS REPORT AS OF 06/24/2019
                 Facility                       Bed Capacity                                Beds Occupied
                                               Male Condemned Program
                             PIP‐San Quentin         33             Total Census:                                         26




                                                  Female Programs
                                 DSH‐Patton          30             No Score:                                              0
                                                                    Level I:                                               3
                                                                    Level II:                                              4
                                                                    Level III:                                             0
                                                                    Level IV                                               2
                                                                    Total Census:                                          9
        PIP‐California Institution for Women         45             No Score:                                             10

                                                                    Level I:                                               1
                                                                    Level II:                                              6
                                                                    Level III:                                             6
                                                                    Level IV                                              14
                                                                    Total Census:                                         37
                                                                    Total out of LRH:                                      4
    Totals for Female ICF/Acute                      75                                                                   46
                            Total Inpatient Program Capacity and Census ‐ Male and Female
              GRAND TOTALS                          1640                                                                 1279




                                                                               CCHCS, Health Care Placement Oversight Program
Page 3 of 3                                                                    Referrals to Inpatient Programs Application (RIPA)
Case 2:90-cv-00520-KJM-DB Document 6222 Filed 07/15/19 Page 14 of 22




                      Exhibit E
                                                CDCR INPATIENT PROGRAM REFERRALS:
                           COMPLIANCE WITH PROGRAM GUIDE TIMEFRAMES FOR ACUTE AND INTERMEDIATE REFERRALS
                                                  ADMITIED OR CLOSED IN JUNE 2019

                                                                            Patient s
                                                       Pat ients                            Referrals Result ing
                                                                           Admitted                                 Exceptions t o
     CDCRIDTI                    Total            Admitt ed W it hin                            in Rescind,
                                                                       Outside Program                             Program Guide
    Referral Type              Referrals           Program Guide                               Rejection, or                      121
                                                                             Guide                                 Timeframes
                                                   Timeframes riJ                            Parole/Discha rge
                                                                          Timeframes

 Intermed iate (ICF)              199                    183                    1                    15                    1
    Acute (APP)                   157                    154                    1                     2                    1
       TOTALS                     356                    337                    2                    17                    2



[1] Program Guide t imef rames: Transf er w ithin 30 days of referral for ICF, or w ithin 10 days of referra l for APP. Timeline begins when the complet ed referral is
received by t he Ment al Health Inpatient Referrals Unit (M H IRU ); or if accept ed at a Department of State Hospit als (DSH) program, upon DSH accept ance.
[2] Except ions to the Program Guide t imef rames in t his report include: medical concerns and t hose referred t hat are on out-to-court st at us, out-to-hospital
status, and/or on medical or Vitek holds.
                                                                                                                                                                          Case 2:90-cv-00520-KJM-DB Document 6222 Filed 07/15/19 Page 15 of 22




Dat a Source: Ref errals to Inpat ient Programs Application (RIPA)                                                  CCHCS, Health Care Placement Oversight Program
                                     DETAIL OF APP REFERRALS OUT OF COMPLIANCE
                                                      JUNE 2019

                                    Date Referral Received




APP   CMC        MHCB   5/28/2019         5/31/2019          5/31/2019   Acute/ preliminary Unlocked Dorms   05/31/2019   APP: CHCF   05/31/2019 13:22:00

            --
                                                                                                                                                   Case 2:90-cv-00520-KJM-DB Document 6222 Filed 07/15/19 Page 16 of 22
                                                               DETAIL OF APP REFERRALS OUT OF COMPLIANCE
                                                                                JUNE 2019
                                                                                                                                                 Days from                    Days over
   HCPOP                            Accepting   Date Placed on                                                                                                   Within
              HCPOP Endorsement                                   Inpatient Program Inpatient Prog Admit         Comments for         Referral   Referral to                   Program
Endorsement                         Inpatient     Accepted                                                                                                   Program Guide
                    Date                                              Admitted           Date/Time             DELAY / EXCEPTION       Status    MH IRU and                     Guide
  Location                          Program      Referrals List                                                                                               Timeframes?
                                                                                                                                                 Admission                   Timeframes
                                                                                                           EXCEPTION: 7 days Out to
 APP: CHCF    05/31/2019 13:22:00   APP: CHCF     06/04/2019          APP: CHCF      06/12/2019 22:27:05
                                                                                                           Hospital                   Admitted       12            N             2

                                                                                                                                                    TOTAL DAYS OUT OF            0
                                                                                                                                                                                     Case 2:90-cv-00520-KJM-DB Document 6222 Filed 07/15/19 Page 17 of 22
                                     DETAIL OF ICF REFERRALS OUT OF COMPLIANCE
                                                      JUNE 2019

                                    Date Referral Received




ICF   CHCF        APP   4/30/2019         5/1/ 2019          5/1/ 2019   Locked Dorms   05/01/2019   ICF-High: CHCF   05/01/2019 15:23:00

             --
                                                                                                                                   Case 2:90-cv-00520-KJM-DB Document 6222 Filed 07/15/19 Page 18 of 22
                                                                        DETAIL OF ICF REFERRALS OUT OF COMPLIANCE
                                                                                          JUNE 2019
                                                                                                                                                         Days from                    Days over
   HCPOP                              Accepting       Date Placed on                                                                                                     Within
              HCPOP Endorsement                                          Inpatient Program Inpatient Prog Admit         Comments for          Referral   Referral to                   Program
Endorsement                           Inpatient         Accepted                                                                                                     Program Guide
                    Date                                                     Admitted           Date/Time             DELAY / EXCEPTION        Status    MH IRU and                     Guide
  Location                            Program          Referrals List                                                                                                 Timeframes?
                                                                                                                                                         Admission                   Timeframes
                                                                                                                  EXCEPTION: 15 days Out to
ICF-High: CHCF 05/01/2019 15:23:00   ICF-High: CHCF     06/05/2019         ICF-High: CHCF   06/05/2019 20:03:00
                                                                                                                  Hospital                    Admitted       35            N             5

                                                                                                                                                            TOTAL DAYS OUT OF            0
                                                                                                                                                                                             Case 2:90-cv-00520-KJM-DB Document 6222 Filed 07/15/19 Page 19 of 22
Case 2:90-cv-00520-KJM-DB Document 6222 Filed 07/15/19 Page 20 of 22




                      Exhibit F
State of California                                                                                                                                                                                                      GAVIN NEWSOM, Governor

DIVISION OF HOSPITAL STRATEGIC PLANNING AND IMPLEMENTATION
Patient Management Unit
1600 Ninth Street, Room 420
Sacramento, CA 95814




                                                                                  DSH Psychiatric Inpatient Timelines Compliance Report
                                                                 Patients Admitted June 1 through June 30, 2019 Who Waited Beyond Program Guide Timelines


                                     Level of Care                                          Patients Waiting Outside Program Guide Timelines3                               Days Waited Outside Program Guide Timelines4

                              Intermediate Care Admissions                                                             0                                                                             0
                                        Subtotal                                                                       0                                                                             0
                                                                             1
     Exceptions to Program Guide Timelines - OTC, OTH, and Medical Holds                                               0                                                                             0
               Exceptions to Program Guide Timelines - Internal Referrals2                                             0                                                                             0
               Total Excluding Exceptions to Program Guide Timelines                                                   0                                                                             0

1
 Includes exceptions to the Program Guide timelines for referrals on hold for patients with out-to-court status, out-to-hospital status, and medical holds.
2
 Includes exceptions to the Program Guide timelines for CDCR patients currently receiving inpatient treatment within a DSH program and have been referred for internal movement within DSH (e.g., transfer to LRH, level of care transfers).
3
 Includes patients admitted in June 2019 who waited greater than 30 days from the DSH referral received date.
4
 Includes the total number of days patients admitted in June 2019 waited beyond 30 days from the DSH referral received date.
                                                                                                                                                                                                                                      Case 2:90-cv-00520-KJM-DB Document 6222 Filed 07/15/19 Page 21 of 22




Source: BUMMs                                                                                                      1 of 2
State of California                                                                                                                                                                GAVIN NEWSOM, Governor

DIVISION OF HOSPITAL STRATEGIC PLANNING AND IMPLEMENTATION
Patient Management Unit
1600 Ninth Street, Room 420
Sacramento, CA 95814




                                                                          DSH Psychiatric Inpatient Timelines Compliance Report
                                                         Patients Admitted June 1 through June 30, 2019 Who Waited Beyond Program Guide Timelines
Patients Admitted to Intermediate Care
                                                                                      Number of Days
                                                                                                                                              Total Days Waited
                                                   CDCR Direct/       Total Days on       Waited
                      Name               CDCR #                                                         Total Days on Hold   Exclusion Days       Excluding       Exception Reason(s)
                                                   DSH Internal          Waitlist     Beyond Program
                                                                                                                                                 Exceptions
                                                                                      Guide Timelines
                       -                   -              -                 -                -                  -                  -                  -                    -
  Total Number of Patients Waiting                Total Number of
                                           0                               0                0                   0                  0                 0                     -
           Over 30 Days                           Days All Patients
                                                                                                                                                                                               Case 2:90-cv-00520-KJM-DB Document 6222 Filed 07/15/19 Page 22 of 22




Source: BUMMs                                                                                      2 of 2
